DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive | moot in view of the new grounds of rejection.
Applicant’s arguments with respect to claims 1-17 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US20180014851) and further in view of Inglese (US20170319057) and Dacey, Jr. (US20110152790).
Regarding Claim 1, Hansen discloses A surgical instrument (Abstract – “A minimally invasive surgery system including a robot, a cannula assembly and a computer system”, the cannula assembly is interpreted as the surgical instrument) comprising:
an electromagnetic radiation source configured to generate electromagnetic radiation (Abstract – “The pattern generating member includes a pattern light source and a projector temporarily or permanently fixed to the cannula shaft portion. The pattern light source is operatively connected to the projector for projecting a light pattern”);
a first emitter coupled to the electromagnetic radiation source (Fig. 10 shows two projectors (82) which are interpreted as the first and second emitter, Abstract – “The pattern light source is operatively connected to the projector for projecting a light pattern”, Para [0152] – “In an embodiment the projector of the pattern generating member has a projector face from where the light is to be emitted”, Para [0093] – “The pattern light source may comprise a splitter and/or a filter splitting and or filtering the light into two or more fractions for said respective projectors, where said two or more light portions may be equal or different e.g. with respect to power, wavelengths, wavelength profiles”, Para [0106] – “The optical connection between the pattern light source and the projector is preferably provided by an optical fiber”, therefore the electromagnetic radiation source is coupled to the projector [first emitter] by an optical fiber), the first emitter configured to emit […] light in response to receiving the electromagnetic radiation from the electromagnetic radiation source (Para [00129] – “In an embodiment the pattern light source is configured for emitting at least one electromagnetic wavelength within the visible range of from about 400 nm to about 700 nm, such as from about 500 to about 600 nm”, as cited above the pattern light source is operatively connected to the projector [first emitter] therefore it is interpreted the projector [emitter] emits light in response to receiving the light from the light source);

    PNG
    media_image1.png
    494
    406
    media_image1.png
    Greyscale

a second emitter coupled to the electromagnetic radiation source (Fig. 10 shows two projectors (82) which are interpreted as the first and second emitter, Abstract – “The pattern light source is operatively connected to the projector for projecting a light pattern”, Para [0274] – “The cannula assembly kit shown in FIG. 10 comprises a cannula and at least one pattern generating member wherein only the two projectors 82 are shown. The two projectors 82 can be of a common pattern generating member or they can be of separate pattern generating members”, Para [0093] – “The pattern light source may comprise a splitter and/or a filter splitting and or filtering the light into two or more fractions for said respective projectors, where said two or more light portions may be equal or different e.g. with respect to power, wavelengths, wavelength profiles”, Para [0106] – “The optical connection between the pattern light source and the projector is preferably provided by an optical fiber”, therefore the electromagnetic radiation source is coupled to the projector [first emitter] by an optical fiber), the second emitter configured to emit structured light in response to receiving the electromagnetic radiation from the electromagnetic radiation source (Para [0274] – “The cannula assembly kit shown in FIG. 10 comprises a cannula and at least one pattern generating member wherein only the two projectors 82 are shown. The two projectors 82 can be of a common pattern generating member or they can be of separate pattern generating members”, Abstract – “The pattern light source is operatively connected to the projector for projecting a light pattern” therefore it is interpreted the second projector [second emitter] emits light in response to receiving the light from the light source);
a control circuit (Para [0138] – “Generally, it is desired that the pattern light source (or sources) can be switched on and off and optionally be modified in wavelengths and/or intensity, using a pattern light source control unit”, therefore it is interpreted the control unit contains circuitry to make modifications)
As cited above Hansen discloses the first emitter configured to emit light and second emitter configured to emit structured light and a control circuit conversely Hansen does not teach the first emitter configured to emit spectral light and the second emitter configured to emit structured light
a light valve assembly configured to selectively control whether the first emitter or the second emitter receives the electromagnetic radiation from the electromagnetic radiation source; and 
a control circuit coupled to the light valve assembly, the control circuit configured to control whether the light valve assembly permits the first emitter or the second emitter to receive the electromagnetic radiation, wherein the control circuit is further configured to cause the electromagnetic radiation source to generate a first wavelength of electromagnetic radiation when the light valve assembly permits the first emitter to receive electromagnetic radiation and a second wavelength of electromagnetic radiation when the light valve assembly permits the second emitter to receive electromagnetic radiation, and wherein the first wavelength of electromagnetic radiation is different than the second wavelength of electromagnetic radiation.
However, Inglese discloses the first emitter configured to emit spectral light ([0082] – “a first broadband visible light source for providing flat-field illumination for reflectance imaging; a blue-UV light source for providing flat-field illumination for fluorescence imaging”),
the second emitter configured to emit structured light ([0082] – “a second broadband visible or blue-UV light source for generating a patterned illumination”),
wherein the control circuit is further configured to cause the electromagnetic radiation source to generate a first wavelength of electromagnetic radiation when the [control circuit] permits the first emitter to receive electromagnetic radiation ([0082] – “a first broadband visible light source for providing flat-field illumination for reflectance imaging; a blue-UV light source for providing flat-field illumination for fluorescence imaging…a control processor…to switch between light sources in close succession for obtaining images according to the patterned and flat-field illumination”) and a second wavelength of electromagnetic radiation when the [control circuit] permits the second emitter to receive electromagnetic radiation ([0082] – “a second broadband visible or blue-UV light source for generating a patterned illumination…a control processor…to switch between light sources in close succession for obtaining images according to the patterned and flat-field illumination”), and wherein the first wavelength of electromagnetic radiation is different than the second wavelength of electromagnetic radiation (Fig. 2B shows three light emitters 67, 56, 58, Para [0051] describes Fig. 2B by saying light emitter 67 is provided to the fringe generator which is used to provide patterned light, this light can be visible light or blue-UV light, light emitters 56 and 58 are each a visible light source and a blue-UV source therefore if all three of 67, 56, and 58 are switched in succession there would be a first (56 or 58) and second (67) wavelength of electromagnetic radiation different from each other).
Inglese is an analogous art considering it is in the field of an imaging device with multiple light emitters.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instrument of Hansen to incorporate the spectral light and structured light and the control for them to be switched as taught of Inglese to achieve the same results. One would have motivation to combine because as shown in Fig. 10 the structured light and the flat-field light allow one to generate a contour image and a fluorescence image to identify lesions and to map the lesions onto the contour image, which would allow one to better visualize the location of a lesion.
As cited above Hansen discloses the first emitter configured to emit light, a second emitter configured to emit light and a control circuit conversely Hansen and Inglese do not teach a light valve assembly configured to selectively control whether the first emitter or the second emitter receives the electromagnetic radiation from the electromagnetic radiation source; and 
a control circuit coupled to the light valve assembly, the control circuit configured to control whether the light valve assembly permits the first emitter or the second emitter to receive the electromagnetic radiation.
However Dacey Jr. discloses a light valve assembly configured to selectively control whether the first emitter or the second emitter receives the electromagnetic radiation from the electromagnetic radiation source (Para [0348] – “In an embodiment, one or more of the plurality of actuatable regions 592 include a region comprising one or more light valves (e.g., suspended particle devices, or the like) including a film or a liquid suspension of conductive material and one or more conductive coatings that permit the passage of light in the presence of an applied voltage, and blocks the passage of light in the absences of an applied voltage.” Therefore, the selectively actuatable waveguides [emitters] are selectively actuated by a light valve); and
a control circuit coupled to the light valve assembly, the control circuit configured to control whether the light valve assembly permits the first emitter or the second emitter to receive the electromagnetic radiation (Para [0042] – “In an embodiment, the computing device actuates one or more of the plurality of selectively actuatable energy waveguides in response to a scheduled program, an external command, a history of a previous microbial presence, or a history of a previous actuation.”, the computing device is interpreted as the control circuit which selectively actuates the actuatable waveguides which have been interpreted as the first and second emitters, Para [0373] – “In an embodiment, the power source 700 is electromagnetically, magnetically, acoustically, optically, inductively, electrically, or capacitively coupled to at least one of the energy waveguides 202 (e.g., selectively actuatable energy waveguides 202 a), the energy emitters 220, the computing device 230, and the sensor component 502.”, therefore because the waveguides are selectively actuatable and the light valves depend on voltage it is interpreted the computing device can control the voltage needed to selectively actuate each waveguide [emitter]).
Dacey Jr is an analogous art considering it is in the field of a surgical instrument providing a source of electromagnetic radiation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hansen to incorporate the light valve assembly of Dacey Jr. to achieve the same results. One would have motivation to combine because “Such a connection allows electromagnetic energy to flow from the one or more energy emitters to selected ones of the plurality of selectively actuatable energy waveguides.” (Para [0037]).
Regarding Claim 2, Hansen, Inglese, and Dacey Jr. disclose all the elements of the claimed invention as cited in claim 1.
As cited above Hansen discloses the first and second emitters conversely Hansen does not teach wherein the light valve assembly comprises: 
a first light valve configured to control whether the first emitter receives the electromagnetic radiation; and 
a second light valve configured to control whether the second emitter receives the electromagnetic radiation.
However Dacey Jr. discloses wherein the light valve assembly (Para [0348] – “In an embodiment, one or more of the plurality of actuatable regions 592 include a region comprising one or more light valves (e.g., suspended particle devices, or the like) including a film or a liquid suspension of conductive material and one or more conductive coatings that permit the passage of light in the presence of an applied voltage, and blocks the passage of light in the absences of an applied voltage.”) comprises:
a first light valve (Para [0348] – “In an embodiment, one or more of the plurality of actuatable regions 592 include a region comprising one or more light valves (e.g., suspended particle devices, or the like) including a film or a liquid suspension of conductive material and one or more conductive coatings that permit the passage of light in the presence of an applied voltage, and blocks the passage of light in the absences of an applied voltage.”) configured to control whether the first emitter receives the electromagnetic radiation (Para [0156] – “In an embodiment, two or more of the plurality of selectively actuatable energy waveguides 202 a are selectively actuatable via one or more overmoded electromagnetic energy waveguides 202 b.” , therefore because each of the actuatable energy waveguides which have been interpreted as the first and second emitters that are selectively actuatable it is interpreted the first actuatable energy waveguide (first emitter) has a first light valve that controls whether the lens of the first waveguide receives electromagnetic energy); and
a second light valve (Para [0348] – “In an embodiment, one or more of the plurality of actuatable regions 592 include a region comprising one or more light valves (e.g., suspended particle devices, or the like) including a film or a liquid suspension of conductive material and one or more conductive coatings that permit the passage of light in the presence of an applied voltage, and blocks the passage of light in the absences of an applied voltage.”) configured to control whether the second emitter receives the electromagnetic radiation (Para [0156] – “In an embodiment, two or more of the plurality of selectively actuatable energy waveguides 202 a are selectively actuatable via one or more overmoded electromagnetic energy waveguides 202 b.” , therefore because each of the actuatable energy waveguides which have been interpreted as the first and second emitters that are selectively actuatable it is interpreted the second actuatable energy waveguide (second emitter) has a second light valve that controls whether the lens of the second waveguide receives electromagnetic energy);).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hansen to incorporate the light valve assembly of Dacey Jr. to achieve the same results. One would have motivation to combine because “Such a connection allows electromagnetic energy to flow from the one or more energy emitters to selected ones of the plurality of selectively actuatable energy waveguides.” (Para [0037]).
	Regarding Claim 3, Hansen, Inglese, and Dacey Jr. disclose all the elements of the claimed invention as cited in claims 1 and 2.
	Conversely Hansen does not teach wherein the first light valve and the second light valve each comprise a liquid crystal light valve.
	However Dacey Jr. discloses wherein the first light valve and the second light valve each comprise a liquid crystal light valve (Para [0348] – “In an embodiment, one or more of the plurality of actuatable regions 592 include a region comprising one or more light valves (e.g., suspended particle devices, or the like) including a film or a liquid suspension of conductive material and one or more conductive coatings that permit the passage of light in the presence of an applied voltage, and blocks the passage of light in the absences of an applied voltage.”, Para [0151] – “In an embodiment, the catheter device 102 includes, among other things, a plurality of selectively actuatable energy waveguides 202 a configured to selectively actuate via one or more light movable liquid crystals.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hansen to incorporate the light valve assembly of Dacey Jr. to achieve the same results. One would have motivation to combine because “Such a connection allows electromagnetic energy to flow from the one or more energy emitters to selected ones of the plurality of selectively actuatable energy waveguides.” (Para [0037]).
	Regarding Claim 4, Hansen, Inglese, and Dacey Jr. disclose all the elements of the claimed invention as cited in claims 1, 2, and 3.
	As cited above Hansen discloses a control circuit conversely Hansen does not teach wherein each liquid crystal light valve is configured to transition between a translucent state and an opaque state in response to a control signal from the control circuit.
However, Dacey Jr. discloses wherein each liquid crystal light valve is configured to transition between a translucent state and an opaque state in response to a control signal from the control circuit (Para [0151] – “a plurality of selectively actuatable energy waveguides 202a configured to selectively actuate via one or more light movable liquid crystals. For example, in an embodiment, during operation, a position of one or more light movable liquid crystals is altered by impinging a sufficient electromagnetic energy to cause physical movement of the light movable liquid crystals. Accordingly, one or more of the light movable liquid crystals are actuated between transmissive and reflective states by interrogation with electromagnetic energy”, Para [0223] – “In an embodiment, the system 100 includes at least one computing device 230 communicably coupled to one or more energy emitters 220 and configured to control at least one of a duration time, an amount of energy (e.g., a fluence, peak power, average power, spectral power distribution, operational fluence, or the like), a delivery schedule, a delivery pattern, a delivery regimen, an excitation amount, an excitation type, or a delivery location associated with the delivery of an energy stimulus.” , Fig. 6 show energy emitters coupled to the overmoded waveguides which are then coupled to the actuatable waveguides, Therefore the computing device is interpreted as the control circuit which controls the amount of electromagnetic energy and therefore controls the transition between transmissive and reflective [opaque] states).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hansen to incorporate the light valve assembly of Dacey Jr. to achieve the same results. One would have motivation to combine because “Such a connection allows electromagnetic energy to flow from the one or more energy emitters to selected ones of the plurality of selectively actuatable energy waveguides.” (Para [0037]).
	Regarding Claim 5, Hansen, Inglese, and Dacey Jr. disclose all the elements of the claimed invention as cited in claim 1.
Hansen further discloses wherein: the control circuit is coupled to the electromagnetic radiation source; and the control circuit is configured to control a wavelength of the electromagnetic radiation generated by the electromagnetic radiation source (Para [0138] – “Generally, it is desired that the pattern light source (or sources) can be switched on and off and optionally be modified in wavelengths and/or intensity, using a pattern light source control unit”, therefore it is interpreted the control unit contains circuitry to make modifications in wavelength).
Regarding Claim 6, Hansen, Inglese, and Dacey Jr. disclose all the elements of the claimed invention as cited in claims 1 and 5.
As cited above Hansen discloses the control circuitry configured to control a wavelength of the electromagnetic radiation source conversely Hansen does not teach wherein the control circuit is configured to control the wavelength of the electromagnetic radiation generated by the electromagnetic radiation source according to a state of the light valve assembly.
However Dacey Jr. discloses the control circuit is configured to control the wavelength of the electromagnetic radiation generated by the electromagnetic radiation source (Fig. 6 show energy emitters consisting of an EM energy emitter coupled to the overmoded waveguides which are then coupled to the actuatable waveguides, Para [0224] – “in an embodiment, the computing device 230 is configured to control at least one parameter associated with an emission intensity, an emission phase, an emission polarization, an emission power, or an emission wavelength of an energy stimulus.”) according to a state of the light valve assembly (Para [0348] – “In an embodiment, one or more of the plurality of actuatable regions 592 include a region comprising one or more light valves (e.g., suspended particle devices, or the like) including a film or a liquid suspension of conductive material and one or more conductive coatings that permit the passage of light in the presence of an applied voltage, and blocks the passage of light in the absences of an applied voltage.”, therefor it is interpreted the selectively actuatable waveguides are actuated by light valves, Para [0138] – “In an embodiment, the plurality of selectively actuatable energy waveguides 202 a include at least a first waveguide and a second waveguide, the second waveguide configured to transport electromagnetic energy of a wavelength different from that of the first waveguide.”, Para [0042] – “In an embodiment, the computing device actuates one or more of the plurality of selectively actuatable energy waveguides in response to a scheduled program, an external command, a history of a previous microbial presence, or a history of a previous actuation.” Therefore, the computing device [control circuit] controls the actuation of the two waveguides, and as cited above with waveguides having two different wavelengths the actuation of one waveguide would cause the waveguide to emit a wavelength different from the second waveguide). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hansen to incorporate the light valve assembly of Dacey Jr. to achieve the same results. One would have motivation to combine because “Such a connection allows electromagnetic energy to flow from the one or more energy emitters to selected ones of the plurality of selectively actuatable energy waveguides.” (Para [0037]).
Regarding Claim 7, Hansen discloses A surgical instrument (Abstract – “A minimally invasive surgery system including a robot, a cannula assembly and a computer system”, the cannula assembly is interpreted as the surgical instrument) comprising:
an electromagnetic radiation source configured to generate electromagnetic radiation (Abstract – “The pattern generating member includes a pattern light source and a projector temporarily or permanently fixed to the cannula shaft portion. The pattern light source is operatively connected to the projector for projecting a light pattern”);
a first emitter coupled to the electromagnetic radiation source (Fig. 10 shows two projectors (82) which are interpreted as the first and second emitter, Abstract – “The pattern light source is operatively connected to the projector for projecting a light pattern”, Para [0152] – “In an embodiment the projector of the pattern generating member has a projector face from where the light is to be emitted”, Para [0093] – “The pattern light source may comprise a splitter and/or a filter splitting and or filtering the light into two or more fractions for said respective projectors, where said two or more light portions may be equal or different e.g. with respect to power, wavelengths, wavelength profiles”, Para [0106] – “The optical connection between the pattern light source and the projector is preferably provided by an optical fiber”, therefore the electromagnetic radiation source is coupled to the projector [first emitter] by an optical fiber), the first emitter configured to emit […] light (Para [00129] – “In an embodiment the pattern light source is configured for emitting at least one electromagnetic wavelength within the visible range of from about 400 nm to about 700 nm, such as from about 500 to about 600 nm”);
a second emitter coupled to the electromagnetic radiation source (Fig. 10 shows two projectors (82) which are interpreted as the first and second emitter, Abstract – “The pattern light source is operatively connected to the projector for projecting a light pattern”, Para [0274] – “The cannula assembly kit shown in FIG. 10 comprises a cannula and at least one pattern generating member wherein only the two projectors 82 are shown. The two projectors 82 can be of a common pattern generating member or they can be of separate pattern generating members”, Para [0093] – “The pattern light source may comprise a splitter and/or a filter splitting and or filtering the light into two or more fractions for said respective projectors, where said two or more light portions may be equal or different e.g. with respect to power, wavelengths, wavelength profiles”, Para [0106] – “The optical connection between the pattern light source and the projector is preferably provided by an optical fiber”, therefore the electromagnetic radiation source is coupled to the projector [first emitter] by an optical fiber), the second emitter configured to emit structured electromagnetic radiation (Para [0274] – “The cannula assembly kit shown in FIG. 10 comprises a cannula and at least one pattern generating member wherein only the two projectors 82 are shown. The two projectors 82 can be of a common pattern generating member or they can be of separate pattern generating members”, Abstract – “The pattern light source is operatively connected to the projector for projecting a light pattern”);
a control circuit (Para [0138] – “Generally, it is desired that the pattern light source (or sources) can be switched on and off and optionally be modified in wavelengths and/or intensity, using a pattern light source control unit”, therefore it is interpreted the control unit contains circuitry to make modifications)
As cited above Hansen discloses the first emitter configured to emit light and second emitter configured to emit structured light and a control circuit conversely Hansen does not teach the first emitter configured to emit spectral light and the second emitter configured to emit structured electromagnetic radiation
a light valve assembly configured to transition between a first state where the first emitter receives electromagnetic radiation from the electromagnetic radiation source and a second state where the second emitter receives electromagnetic radiation from the electromagnetic radiation source; and
a control circuit coupled to the light valve assembly, the control circuit configured to transmit a control signal to the light valve assembly to transition the light valve assembly between the first state and the second state, wherein the control circuit is further configured to cause the electromagnetic radiation source to generate a first wavelength of electromagnetic radiation when the light valve assembly permits the first emitter to receive electromagnetic radiation and a second wavelength of electromagnetic radiation when the light valve assembly permits the second emitter to receive electromagnetic radiation, and wherein the first wavelength of electromagnetic radiation is different than the second wavelength of electromagnetic radiation.
However, Inglese discloses the first emitter configured to emit spectral light ([0082] – “a first broadband visible light source for providing flat-field illumination for reflectance imaging; a blue-UV light source for providing flat-field illumination for fluorescence imaging”),
the second emitter configured to emit structured electromagnetic radiation ([0082] – “a second broadband visible or blue-UV light source for generating a patterned illumination”),
wherein the control circuit is further configured to cause the electromagnetic radiation source to generate a first wavelength of electromagnetic radiation when the [control circuit/switch] permits the first emitter to receive electromagnetic radiation ([0082] – “a first broadband visible light source for providing flat-field illumination for reflectance imaging; a blue-UV light source for providing flat-field illumination for fluorescence imaging…a control processor…to switch between light sources in close succession for obtaining images according to the patterned and flat-field illumination”) and a second wavelength of electromagnetic radiation when the [control circuit/switch] permits the second emitter to receive electromagnetic radiation ([0082] – “a second broadband visible or blue-UV light source for generating a patterned illumination…a control processor…to switch between light sources in close succession for obtaining images according to the patterned and flat-field illumination”), and wherein the first wavelength of electromagnetic radiation is different than the second wavelength of electromagnetic radiation (Fig. 2B shows three light emitters 67, 56, 58, Para [0051] describes Fig. 2B by saying light emitter 67 is provided to the fringe generator which is used to provide patterned light, this light can be visible light or blue-UV light, light emitters 56 and 58 are each a visible light source and a blue-UV source therefore if all three of 67, 56, and 58 are switched in succession there would be a first (56 or 58) and second (67) wavelength of electromagnetic radiation different from each other).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instrument of Hansen to incorporate the spectral light and structured light and the control for them to be switched as taught of Inglese to achieve the same results. One would have motivation to combine because as shown in Fig. 10 the structured light and the flat-field light allow one to generate a contour image and a fluorescence image to identify lesions and to map the lesions onto the contour image, which would allow one to better visualize the location of a lesion.
As cited above Hansen discloses the first emitter configured to emit light, a second emitter configured to emit light and a control circuit conversely Hansen and Inglese do not teach a light valve assembly configured to transition between a first state where the first emitter receives electromagnetic radiation from the electromagnetic radiation source and a second state where the second emitter receives electromagnetic radiation from the electromagnetic radiation source; and
a control circuit coupled to the light valve assembly, the control circuit configured to transmit a control signal to the light valve assembly to transition the light valve assembly between the first state and the second state.
However, Dacey Jr. discloses a light valve assembly (Para [0348] – “In an embodiment, one or more of the plurality of actuatable regions 592 include a region comprising one or more light valves (e.g., suspended particle devices, or the like) including a film or a liquid suspension of conductive material and one or more conductive coatings that permit the passage of light in the presence of an applied voltage, and blocks the passage of light in the absences of an applied voltage.” Therefore the light valve assembly is interpreted as the light valves connected to the waveguides as well as the connection of the light valves to the computing device) configured to transition between a first state where the first emitter receives electromagnetic radiation from the electromagnetic radiation source and a second state where the second emitter receives electromagnetic radiation from the electromagnetic radiation source (Para [0156] – “In an embodiment, the overmoded electromagnetic energy waveguide 202 b is configured to propagate electromagnetic energy in at least a first mode and a second mode different from the first mode. In an embodiment, the first mode is configured to actuate one or more of the plurality of selectively actuatable energy waveguides 202 a, and the second mode is configured to actuate a different ones of the one or more the plurality of selectively actuatable energy waveguides 202 a.” therefore it is interpreted the selectively actuatable energy waveguides [first and second emitter] are actuated by light valves as cited above, it is also interpreted the overmoded electromagnetic energy waveguide 202 b is configured to propagate only one electromagnetic energy mode at a time therefore transitioning between a first state and a second state with the first state actuating one emitter and the second state emitting the second emitter); and 
a control circuit coupled to the light valve assembly (Para [0042] – “In an embodiment, the computing device actuates one or more of the plurality of selectively actuatable energy waveguides in response to a scheduled program, an external command, a history of a previous microbial presence, or a history of a previous actuation.”, the computing device is interpreted as the control circuit which selectively actuates the actuatable waveguides, the actuatable waveguides are actuated by a light valve a cited above therefore it is interpreted the computing device [control circuit] is coupled to the light valve assembly), the control circuit configured to transmit a control signal to the light valve assembly to transition the light valve assembly between the first state and the second state (Para [0156] – “In an embodiment, the overmoded electromagnetic energy waveguide 202 b is configured to propagate electromagnetic energy in at least a first mode and a second mode different from the first mode. In an embodiment, the first mode is configured to actuate one or more of the plurality of selectively actuatable energy waveguides 202 a, and the second mode is configured to actuate a different ones of the one or more the plurality of selectively actuatable energy waveguides 202 a.”, Para [0223] – “In an embodiment, the system 100 includes at least one computing device 230 communicably coupled to one or more energy emitters 220 and configured to control at least one of a duration time, an amount of energy (e.g., a fluence, peak power, average power, spectral power distribution, operational fluence, or the like), a delivery schedule, a delivery pattern, a delivery regimen, an excitation amount, an excitation type, or a delivery location associated with the delivery of an energy stimulus.”, therefore it is interpreted the computing device [control circuit] controls the first and second mode of the overmoded electromagnetic energy waveguide, the selectively actuatable energy waveguides [first and second emitter] are actuated by light valves as cited above, it is also interpreted the overmoded electromagnetic energy waveguide 202 b is configured to propagate only one electromagnetic energy mode at a time therefore the computing device transitioning the light valves between a first state and a second state).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hansen to incorporate the light valve assembly of Dacey Jr. to achieve the same results. One would have motivation to combine because “Such a connection allows electromagnetic energy to flow from the one or more energy emitters to selected ones of the plurality of selectively actuatable energy waveguides.” (Para [0037]).
Regarding Claim 8, Hansen, Inglese, and Dacey Jr.  disclose all the elements of the claimed invention as cited in claim 7.
As cited above Hansen discloses the first and second emitters conversely Hansen does not teach wherein the light valve assembly comprises: 
a first light valve configured to control whether the first emitter receives the electromagnetic radiation; and 
a second light valve configured to control whether the second emitter receives the electromagnetic radiation.
However, Dacey Jr. discloses wherein the light valve assembly (Para [0348] – “In an embodiment, one or more of the plurality of actuatable regions 592 include a region comprising one or more light valves (e.g., suspended particle devices, or the like) including a film or a liquid suspension of conductive material and one or more conductive coatings that permit the passage of light in the presence of an applied voltage, and blocks the passage of light in the absences of an applied voltage.” Therefore, the light valve assembly is interpreted as the light valves connected to the waveguides as well as the connection of the light valves to the computing device) comprises:
a first light valve (Para [0348] – “In an embodiment, one or more of the plurality of actuatable regions 592 include a region comprising one or more light valves (e.g., suspended particle devices, or the like) including a film or a liquid suspension of conductive material and one or more conductive coatings that permit the passage of light in the presence of an applied voltage, and blocks the passage of light in the absences of an applied voltage.”) configured to control whether the first emitter receives the electromagnetic radiation (Para [0156] – “In an embodiment, two or more of the plurality of selectively actuatable energy waveguides 202 a are selectively actuatable via one or more overmoded electromagnetic energy waveguides 202 b.” , therefore because each of the actuatable energy waveguides which have been interpreted as the first and second emitters that are selectively actuatable it is interpreted the first actuatable energy waveguide (first emitter) has a first light valve that controls whether the lens of the first waveguide receives electromagnetic energy); and
a second light valve (Para [0348] – “In an embodiment, one or more of the plurality of actuatable regions 592 include a region comprising one or more light valves (e.g., suspended particle devices, or the like) including a film or a liquid suspension of conductive material and one or more conductive coatings that permit the passage of light in the presence of an applied voltage, and blocks the passage of light in the absences of an applied voltage.”) configured to control whether the second emitter receives the electromagnetic radiation (Para [0156] – “In an embodiment, two or more of the plurality of selectively actuatable energy waveguides 202 a are selectively actuatable via one or more overmoded electromagnetic energy waveguides 202 b.” , therefore because each of the actuatable energy waveguides which have been interpreted as the first and second emitters that are selectively actuatable it is interpreted the second actuatable energy waveguide (second emitter) has a second light valve that controls whether the lens of the second waveguide receives electromagnetic energy).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hansen to incorporate the light valve assembly of Dacey Jr. to achieve the same results. One would have motivation to combine because “Such a connection allows electromagnetic energy to flow from the one or more energy emitters to selected ones of the plurality of selectively actuatable energy waveguides.” (Para [0037]).
Regarding Claim 9, Hansen, Inglese, and Dacey Jr. disclose all the elements of the claimed invention as cited in claims 7 and 8.
Conversely Hansen does not teach wherein the first light valve and the second light valve each comprise a liquid crystal light valve.
Dacey Jr. further discloses wherein the first light valve and the second light valve each comprise a liquid crystal light valve (Para [0348] – “In an embodiment, one or more of the plurality of actuatable regions 592 include a region comprising one or more light valves (e.g., suspended particle devices, or the like) including a film or a liquid suspension of conductive material and one or more conductive coatings that permit the passage of light in the presence of an applied voltage, and blocks the passage of light in the absences of an applied voltage.”, Para [0151] – “In an embodiment, the catheter device 102 includes, among other things, a plurality of selectively actuatable energy waveguides 202 a configured to selectively actuate via one or more light movable liquid crystals.”, therefore it is interpreted each selectively actuated waveguide that is actuated by a light value has a liquid crystal light valve).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hansen to incorporate the light valve assembly of Dacey Jr. to achieve the same results. One would have motivation to combine because “Such a connection allows electromagnetic energy to flow from the one or more energy emitters to selected ones of the plurality of selectively actuatable energy waveguides.” (Para [0037]).
Regarding Claim 10, Hansen, Inglese, and Dacey Jr. disclose all the elements of the claimed invention as cited in claims 7, 8, and 9.
Conversely Hansen does not teach wherein: the first state of the light valve assembly corresponds to the first light valve being in a translucent state and the second light valve being in an opaque state; and 
the second state of the light valve assembly corresponds to the first light valve being in the opaque state and the second light valve being in the opaque state.
However Dacey Jr. discloses wherein: the first state of the light valve assembly (Para [0348] – “In an embodiment, one or more of the plurality of actuatable regions 592 include a region comprising one or more light valves (e.g., suspended particle devices, or the like) including a film or a liquid suspension of conductive material and one or more conductive coatings that permit the passage of light in the presence of an applied voltage, and blocks the passage of light in the absences of an applied voltage.”) corresponds to the first light valve being in a translucent state and the second light valve being in an opaque state (Para [0156] – “In an embodiment, the overmoded electromagnetic energy waveguide 202 b is configured to propagate electromagnetic energy in at least a first mode and a second mode different from the first mode. In an embodiment, the first mode is configured to actuate one or more of the plurality of selectively actuatable energy waveguides 202 a, and the second mode is configured to actuate a different ones of the one or more the plurality of selectively actuatable energy waveguides 202 a.”, Para [0151] – “a plurality of selectively actuatable energy waveguides 202 a configured to selectively actuate via one or more light movable liquid crystals […] accordingly, one or more of the light movable liquid crystals are actuated between transmissive and reflective states by interrogation with electromagnetic energy.” Therefore, in the first mode [first state] while one actuatable waveguide is actuated the other is not therefore one is in a translucent state while the other is in an opaque state); and
the second state of the light valve assembly (Para [0348] – “In an embodiment, one or more of the plurality of actuatable regions 592 include a region comprising one or more light valves (e.g., suspended particle devices, or the like) including a film or a liquid suspension of conductive material and one or more conductive coatings that permit the passage of light in the presence of an applied voltage, and blocks the passage of light in the absences of an applied voltage.”) corresponds to the first light valve being in the opaque state and the second light valve being in the opaque state (Para [0373] – “In an embodiment, the power source 700 is electromagnetically, magnetically, acoustically, optically, inductively, electrically, or capacitively coupled to at least one of the energy waveguides 202 (e.g., selectively actuatable energy waveguides 202 a), the energy emitters 220, the computing device 230, and the sensor component 502.”, therefore because the waveguides are selectively actuatable and the light valves depend on voltage it is interpreted that while the device is not being used there is no voltage applied therefore the second state is when the catheter is not being used and there is not voltage being applied to the catheter where both valves would block the passage of light [opaque]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hansen to incorporate the light valve assembly of Dacey Jr. to achieve the same results. One would have motivation to combine because “Such a connection allows electromagnetic energy to flow from the one or more energy emitters to selected ones of the plurality of selectively actuatable energy waveguides.” (Para [0037]).
Regarding Claim 11, Hansen, Inglese, and Dacey Jr. disclose all the elements of the claimed invention as cited in claim 7.
Hansen further discloses wherein: the control circuit is coupled to the electromagnetic radiation source; and the control circuit is configured to control a wavelength of the electromagnetic radiation generated by the electromagnetic radiation source (Para [0138] – “Generally, it is desired that the pattern light source (or sources) can be switched on and off and optionally be modified in wavelengths and/or intensity, using a pattern light source control unit”, therefore it is interpreted the control unit contains circuitry to make modifications in wavelength).
Regarding Claim 12, Hansen, Inglese, and Dacey Jr. disclose all the elements of the claimed invention as cited in claims 7 and 11.
As cited above Hansen discloses the control circuitry configured to control a wavelength of the electromagnetic radiation source conversely Hansen does not teach wherein the control circuit is configured to control the wavelength of the electromagnetic radiation generated by the electromagnetic radiation source according to a state of the light valve assembly.
Dacey Jr. further discloses wherein the control circuit is configured to control the wavelength of the electromagnetic radiation generated by the electromagnetic radiation source (Fig. 6 show energy emitters consisting of an EM energy emitter coupled to the overmoded waveguides which are then coupled to the actuatable waveguides, Para [0224] – “in an embodiment, the computing device 230 is configured to control at least one parameter associated with an emission intensity, an emission phase, an emission polarization, an emission power, or an emission wavelength of an energy stimulus.”) according to a state of the light valve assembly (Para [0348] – “In an embodiment, one or more of the plurality of actuatable regions 592 include a region comprising one or more light valves (e.g., suspended particle devices, or the like) including a film or a liquid suspension of conductive material and one or more conductive coatings that permit the passage of light in the presence of an applied voltage, and blocks the passage of light in the absences of an applied voltage.”, therefor it is interpreted the selectively actuatable waveguides are actuated by light valves, Para [0138] – “In an embodiment, the plurality of selectively actuatable energy waveguides 202 a include at least a first waveguide and a second waveguide, the second waveguide configured to transport electromagnetic energy of a wavelength different from that of the first waveguide.”, Para [0042] – “In an embodiment, the computing device actuates one or more of the plurality of selectively actuatable energy waveguides in response to a scheduled program, an external command, a history of a previous microbial presence, or a history of a previous actuation.” Therefore, the computing device [control circuit] controls the actuation of the two waveguides, and as cited above with waveguides having two different wavelengths the actuation of one waveguide would cause the waveguide to emit a wavelength different from the second waveguide). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hansen to incorporate the light valve assembly of Dacey Jr. to achieve the same results. One would have motivation to combine because “Such a connection allows electromagnetic energy to flow from the one or more energy emitters to selected ones of the plurality of selectively actuatable energy waveguides.” (Para [0037]).
Regarding Claim 13, Hansen discloses an emitter assembly for a surgical instrument (Para [0264] – “The cannula assembly kit shown in FIG. 10 comprises a cannula and at least one pattern generating member wherein only the two projectors 82 are shown. The two projectors 82 can be of a common pattern generating member or they can be of separate pattern generating members”, the cannula is interpreted as the surgical instrument and the two projectors are interpreted as the first and second emitter, the surgical instrument comprising a control circuit (Para [0138] – “Generally, it is desired that the pattern light source (or sources) can be switched on and off and optionally be modified in wavelengths and/or intensity, using a pattern light source control unit”, therefore it is interpreted the control unit contains circuitry to make modifications), the emitter assembly comprising:
an electromagnetic radiation source configured to generate electromagnetic radiation (Abstract – “The pattern generating member includes a pattern light source and a projector temporarily or permanently fixed to the cannula shaft portion. The pattern light source is operatively connected to the projector for projecting a light pattern”);
a first emitter coupled to the electromagnetic radiation source (Fig. 10 shows two projectors (82) which are interpreted as the first and second emitter, Abstract – “The pattern light source is operatively connected to the projector for projecting a light pattern”, Para [0152] – “In an embodiment the projector of the pattern generating member has a projector face from where the light is to be emitted”, Para [0093] – “The pattern light source may comprise a splitter and/or a filter splitting and or filtering the light into two or more fractions for said respective projectors, where said two or more light portions may be equal or different e.g. with respect to power, wavelengths, wavelength profiles”, Para [0106] – “The optical connection between the pattern light source and the projector is preferably provided by an optical fiber”, therefore the electromagnetic radiation source is coupled to the projector [first emitter] by an optical fiber), the first emitter configured to emit […] light in response to receiving the electromagnetic radiation from the electromagnetic radiation source (Para [00129] – “In an embodiment the pattern light source is configured for emitting at least one electromagnetic wavelength within the visible range of from about 400 nm to about 700 nm, such as from about 500 to about 600 nm”, as cited above the pattern light source is operatively connected to the projector [first emitter] therefore it is interpreted the projector [emitter] emits light in response to receiving the light from the light source);
a second emitter coupled to the electromagnetic radiation source (Fig. 10 shows two projectors (82) which are interpreted as the first and second emitter, Abstract – “The pattern light source is operatively connected to the projector for projecting a light pattern”, Para [0274] – “The cannula assembly kit shown in FIG. 10 comprises a cannula and at least one pattern generating member wherein only the two projectors 82 are shown. The two projectors 82 can be of a common pattern generating member or they can be of separate pattern generating members”, Para [0093] – “The pattern light source may comprise a splitter and/or a filter splitting and or filtering the light into two or more fractions for said respective projectors, where said two or more light portions may be equal or different e.g. with respect to power, wavelengths, wavelength profiles”, Para [0106] – “The optical connection between the pattern light source and the projector is preferably provided by an optical fiber”, therefore the electromagnetic radiation source is coupled to the projector [first emitter] by an optical fiber), the second emitter configured to emit structured light in response to receiving the electromagnetic radiation from the electromagnetic radiation source (Para [0274] – “The cannula assembly kit shown in FIG. 10 comprises a cannula and at least one pattern generating member wherein only the two projectors 82 are shown. The two projectors 82 can be of a common pattern generating member or they can be of separate pattern generating members”, Abstract – “The pattern light source is operatively connected to the projector for projecting a light pattern” therefore it is interpreted the second projector [second emitter] emits structured light [patterned light] in response to receiving the light from the light source);
As cited above Hansen discloses the first emitter configured to emit light and second emitter configured to emit structured light and a control circuit conversely Hansen does not teach the first emitter configured to emit spectral light the second emitter configured to emit structured light
a light valve assembly configured to selectively control whether the first emitter or the second emitter receives the electromagnetic radiation from the electromagnetic radiation source according to a control signal received from the control circuit, wherein the control circuit is further configured to cause the electromagnetic radiation source to generate a first wavelength of electromagnetic radiation when the light valve assembly permits the first emitter to receive electromagnetic radiation and a second wavelength of electromagnetic radiation when the light valve assembly permits the second emitter to receive electromagnetic radiation, and wherein the first wavelength of electromagnetic radiation is different than the second wavelength of electromagnetic radiation.
However, Inglese discloses the first emitter configured to emit spectral light ([0082] – “a first broadband visible light source for providing flat-field illumination for reflectance imaging; a blue-UV light source for providing flat-field illumination for fluorescence imaging”),
the second emitter configured to emit structured electromagnetic radiation ([0082] – “a second broadband visible or blue-UV light source for generating a patterned illumination”),
wherein the control circuit is further configured to cause the electromagnetic radiation source to generate a first wavelength of electromagnetic radiation when the [control circuit/switch] permits the first emitter to receive electromagnetic radiation ([0082] – “a first broadband visible light source for providing flat-field illumination for reflectance imaging; a blue-UV light source for providing flat-field illumination for fluorescence imaging…a control processor…to switch between light sources in close succession for obtaining images according to the patterned and flat-field illumination”) and a second wavelength of electromagnetic radiation when the [control circuit/switch] permits the second emitter to receive electromagnetic radiation ([0082] – “a second broadband visible or blue-UV light source for generating a patterned illumination…a control processor…to switch between light sources in close succession for obtaining images according to the patterned and flat-field illumination”), and wherein the first wavelength of electromagnetic radiation is different than the second wavelength of electromagnetic radiation (Fig. 2B shows three light emitters 67, 56, 58, Para [0051] describes Fig. 2B by saying light emitter 67 is provided to the fringe generator which is used to provide patterned light, this light can be visible light or blue-UV light, light emitters 56 and 58 are each a visible light source and a blue-UV source therefore if all three of 67, 56, and 58 are switched in succession there would be a first (56 or 58) and second (67) wavelength of electromagnetic radiation different from each other).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instrument of Hansen to incorporate the spectral light and structured light and the control for them to be switched as taught of Inglese to achieve the same results. One would have motivation to combine because as shown in Fig. 10 the structured light and the flat-field light allow one to generate a contour image and a fluorescence image to identify lesions and to map the lesions onto the contour image, which would allow one to better visualize the location of a lesion.
As cited above Hansen discloses the first emitter configured to emit light, a second emitter configured to emit light and a control circuit conversely Hansen and Inglese do not teach a light valve assembly configured to selectively control whether the first emitter or the second emitter receives the electromagnetic radiation from the electromagnetic radiation source according to a control signal received from the control circuit.
However Dacey Jr. discloses a light valve assembly configured to selectively control whether the first emitter or the second emitter receives the electromagnetic radiation from the electromagnetic radiation source (Para [0348] – “In an embodiment, one or more of the plurality of actuatable regions 592 include a region comprising one or more light valves (e.g., suspended particle devices, or the like) including a film or a liquid suspension of conductive material and one or more conductive coatings that permit the passage of light in the presence of an applied voltage, and blocks the passage of light in the absences of an applied voltage.” Therefore the selectively actuatable waveguides are selectively actuated by a light valve) according to a control signal received from the control circuit (Para [0042] – “In an embodiment, the computing device actuates one or more of the plurality of selectively actuatable energy waveguides in response to a scheduled program, an external command, a history of a previous microbial presence, or a history of a previous actuation.”, the computing device is interpreted as the control circuit which selectively actuates the actuatable waveguides which have been interpreted as the first and second emitters, Para [0373] – “In an embodiment, the power source 700 is electromagnetically, magnetically, acoustically, optically, inductively, electrically, or capacitively coupled to at least one of the energy waveguides 202 (e.g., selectively actuatable energy waveguides 202 a), the energy emitters 220, the computing device 230, and the sensor component 502.”, therefore because the waveguides are selectively actuatable and the light valves depend on voltage it is interpreted the computing device can control the voltage needed to selectively actuate each waveguide);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hansen to incorporate the light valve assembly of Dacey Jr. to achieve the same results. One would have motivation to combine because “Such a connection allows electromagnetic energy to flow from the one or more energy emitters to selected ones of the plurality of selectively actuatable energy waveguides.” (Para [0037]).
Regarding Claim 14, Hansen, Inglese, and Dacey Jr. disclose all the elements of the claimed invention as cited in claim 13.
As cited above Hansen discloses the first and second emitters conversely Hansen does not teach wherein the light valve assembly comprises: 
a first light valve configured to control whether the first emitter receives the electromagnetic radiation; and 
a second light valve configured to control whether the second emitter receives the electromagnetic radiation.
Dacey Jr. further discloses the light valve assembly (Para [0348] – “In an embodiment, one or more of the plurality of actuatable regions 592 include a region comprising one or more light valves (e.g., suspended particle devices, or the like) including a film or a liquid suspension of conductive material and one or more conductive coatings that permit the passage of light in the presence of an applied voltage, and blocks the passage of light in the absences of an applied voltage.”) comprises:
a first light valve (Para [0348] – “In an embodiment, one or more of the plurality of actuatable regions 592 include a region comprising one or more light valves (e.g., suspended particle devices, or the like) including a film or a liquid suspension of conductive material and one or more conductive coatings that permit the passage of light in the presence of an applied voltage, and blocks the passage of light in the absences of an applied voltage.”) configured to control whether the first emitter receives the electromagnetic radiation (Para [0156] – “In an embodiment, two or more of the plurality of selectively actuatable energy waveguides 202 a are selectively actuatable via one or more overmoded electromagnetic energy waveguides 202 b.” , therefore because each of the actuatable energy waveguides which have been interpreted as the first and second emitters that are selectively actuatable it is interpreted the first actuatable energy waveguide (first emitter) has a first light valve that controls whether the lens of the first waveguide receives electromagnetic energy); and
a second light valve (Para [0348] – “In an embodiment, one or more of the plurality of actuatable regions 592 include a region comprising one or more light valves (e.g., suspended particle devices, or the like) including a film or a liquid suspension of conductive material and one or more conductive coatings that permit the passage of light in the presence of an applied voltage, and blocks the passage of light in the absences of an applied voltage.”) configured to control whether the second emitter receives the electromagnetic radiation (Para [0156] – “In an embodiment, two or more of the plurality of selectively actuatable energy waveguides 202 a are selectively actuatable via one or more overmoded electromagnetic energy waveguides 202 b.” , therefore because each of the actuatable energy waveguides which have been interpreted as the first and second emitters that are selectively actuatable it is interpreted the second actuatable energy waveguide (second emitter) has a second light valve that controls whether the lens of the second waveguide receives electromagnetic energy).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hansen to incorporate the light valve assembly of Dacey Jr. to achieve the same results. One would have motivation to combine because “Such a connection allows electromagnetic energy to flow from the one or more energy emitters to selected ones of the plurality of selectively actuatable energy waveguides.” (Para [0037]).
	Regarding Claim 15, Hansen, Inglese, and Dacey Jr. disclose all the elements of the claimed invention as cited in claims 13 and 14.
	Conversely Hansen does not teach wherein the first light valve and the second light valve each comprise a liquid crystal light valve.
However Dacey Jr. discloses the first light valve and the second light valve each comprise a liquid crystal light valve (Para [0348] – “In an embodiment, one or more of the plurality of actuatable regions 592 include a region comprising one or more light valves (e.g., suspended particle devices, or the like) including a film or a liquid suspension of conductive material and one or more conductive coatings that permit the passage of light in the presence of an applied voltage, and blocks the passage of light in the absences of an applied voltage.”, Para [0151] – “In an embodiment, the catheter device 102 includes, among other things, a plurality of selectively actuatable energy waveguides 202 a configured to selectively actuate via one or more light movable liquid crystals.”, therefore it is interpreted each selectively actuated waveguide that is actuated by a light value has a liquid crystal light valve).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hansen to incorporate the light valve assembly of Dacey Jr. to achieve the same results. One would have motivation to combine because “Such a connection allows electromagnetic energy to flow from the one or more energy emitters to selected ones of the plurality of selectively actuatable energy waveguides.” (Para [0037]).
	Regarding Claim 16, Hansen, Inglese, and Dacey Jr. disclose all the elements of the claimed invention as cited in claims 13, 14, and 15.
	As cited above Hansen discloses the control circuit conversely Hansen does not teach wherein each liquid crystal light valve is configured to transition between a translucent state and an opaque state in response to the control signal from the control circuit.
However, Dacey Jr. discloses wherein each liquid crystal light valve is configured to transition between a translucent state and an opaque state in response to the control signal from the control circuit (Para [0151] – “a plurality of selectively actuatable energy waveguides 202a configured to selectively actuate via one or more light movable liquid crystals. For example, in an embodiment, during operation, a position of one or more light movable liquid crystals is altered by impinging a sufficient electromagnetic energy to cause physical movement of the light movable liquid crystals. Accordingly, one or more of the light movable liquid crystals are actuated between transmissive and reflective states by interrogation with electromagnetic energy”, Para [0223] – “In an embodiment, the system 100 includes at least one computing device 230 communicably coupled to one or more energy emitters 220 and configured to control at least one of a duration time, an amount of energy (e.g., a fluence, peak power, average power, spectral power distribution, operational fluence, or the like), a delivery schedule, a delivery pattern, a delivery regimen, an excitation amount, an excitation type, or a delivery location associated with the delivery of an energy stimulus.” , Fig. 6 show energy emitters coupled to the overmoded waveguides which are then coupled to the actuatable waveguides, Therefore the computing device is interpreted as the control circuit which controls the amount of electromagnetic energy and therefore controls the transition between transmissive [translucent] and reflective [opaque] states).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hansen to incorporate the light valve assembly of Dacey Jr. to achieve the same results. One would have motivation to combine because “Such a connection allows electromagnetic energy to flow from the one or more energy emitters to selected ones of the plurality of selectively actuatable energy waveguides.” (Para [0037]).
	Regarding Claim 17, Hansen, Inglese, and Dacey Jr. disclose all the elements of the claimed invention as cited in claim 1.
	Hansen further discloses the electromagnetic radiation source is configured to change a wavelength at which the electromagnetic radiation is generated according to a […] control signal from the control circuit (Para [0138] – “Generally, it is desired that the pattern light source (or sources) can be switched on and off and optionally be modified in wavelengths and/or intensity, using a pattern light source control unit”, therefore it is interpreted the control unit contains circuitry to make modifications in wavelength in response to a control signal).
Conversely Hansen does not teach wherein: the control signal comprises a first control signal; and 
the electromagnetic radiation source is configured to change a wavelength at which the electromagnetic radiation is generated according to a second control signal from the control circuit.
Dacey Jr. further discloses the control signal comprises a first control signal (Para [0224] – “For example, in an embodiment, the computing device 230 is configured to control at least one parameter associated with an emission intensity, an emission phase, an emission polarization, an emission power, or an emission wavelength of an energy stimulus.”, Para [0138] – “In an embodiment, the plurality of selectively actuatable energy waveguides 202 a include at least a first waveguide and a second waveguide, the second waveguide configured to transport electromagnetic energy of a wavelength different from that of the first waveguide.”, therefore the computing device controlling the wavelength of the energy stimulus has a first control signal of the first wavelength for the first waveguide); and
the electromagnetic radiation source is configured to change a wavelength at which the electromagnetic radiation is generated according to a second control signal from the control circuit (Para [0224] – “For example, in an embodiment, the computing device 230 is configured to control at least one parameter associated with an emission intensity, an emission phase, an emission polarization, an emission power, or an emission wavelength of an energy stimulus.”, Para [0138] – “In an embodiment, the plurality of selectively actuatable energy waveguides 202 a include at least a first waveguide and a second waveguide, the second waveguide configured to transport electromagnetic energy of a wavelength different from that of the first waveguide.”, Fig.6 shows EM energy emitters as an energy source therefore the computing device that controls the wavelength of the energy stimulus has a first control signal of the first wavelength for the first waveguide and a second control signal of the second wavelength for the second waveguide).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hansen to incorporate the light valve assembly of Dacey Jr. to achieve the same results. One would have motivation to combine because “Such a connection allows electromagnetic energy to flow from the one or more energy emitters to selected ones of the plurality of selectively actuatable energy waveguides.” (Para [0037]).
Regarding Claim 19, Hansen, Inglese, and Dacey Jr. disclose all the elements of the claimed invention as cited in claim 1.
Hansen further discloses wherein the control circuit is configured to control the wavelength of the electromagnetic radiation generated by the electromagnetic radiation source (Para [0138] – “Generally, it is desired that the pattern light source (or sources) can be switched on and off and optionally be modified in wavelengths and/or intensity, using a pattern light source control unit”, therefore it is interpreted the control unit contains circuitry to make modifications in wavelength in response to a control signal) and
As cited above Hansen discloses the first and second emitters conversely Hansen does not teach whether the light valve assembly permits the first emitter or the second emitter to receive the electromagnetic radiation in tandem.
However Darcey Jr. discloses wherein the control circuit is configured to control the wavelength of the electromagnetic radiation generated by the electromagnetic radiation source (Para [0211] – “In an embodiment, at least one computing device 230 is operably coupled to one or more energy emitters 220 and one or more energy waveguide 202.”, the computing device is interpreted as the control circuit,  Para [0178] – “In an embodiment, one or more energy emitters 220 are configured to emit a sterilizing energy stimulus having one or more peak emission wavelengths in the infrared, visible, or ultraviolet spectrum, or combinations thereof”, the energy emitters emit energy having one or more peak emission wavelengths or combinations thereof therefore when it is not a combination it is interpreted the control circuit can control a wavelength of the generated between the infrared, visible, or ultraviolet spectrum) and whether the light valve assembly permits the first emitter or the second emitter to receive the electromagnetic radiation in tandem (Para [0042] – “In an embodiment, the computing device actuates one or more of the plurality of selectively actuatable energy waveguides in response to a scheduled program, an external command, a history of a previous microbial presence, or a history of a previous actuation.”, the computing device is interpreted as the control circuit which selectively actuates the actuatable waveguides which have been interpreted as the first and second emitters, Para [0348] – “In an embodiment, one or more of the plurality of actuatable regions 592 include a region comprising one or more light valves (e.g., suspended particle devices, or the like) including a film or a liquid suspension of conductive material and one or more conductive coatings that permit the passage of light in the presence of an applied voltage, and blocks the passage of light in the absences of an applied voltage.” Therefore the selectively actuatable waveguides are selectively actuated by a light valve, Para [0373] – “In an embodiment, the power source 700 is electromagnetically, magnetically, acoustically, optically, inductively, electrically, or capacitively coupled to at least one of the energy waveguides 202 (e.g., selectively actuatable energy waveguides 202 a), the energy emitters 220, the computing device 230, and the sensor component 502.”, therefore because the waveguides are selectively actuatable and the light valves depend on voltage it is interpreted the computing device can control the voltage needed to selectively actuate each waveguide, Para [0037] – “the overmoded electromagnetic energy waveguide is configured to actuate one or more of the plurality of selectively actuatable energy waveguides”, therefore ).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hansen to incorporate the light valve assembly of Dacey Jr. to achieve the same results. One would have motivation to combine because “Such a connection allows electromagnetic energy to flow from the one or more energy emitters to selected ones of the plurality of selectively actuatable energy waveguides.” (Para [0037]).
Regarding Claim 20, Hansen, Inglese, and Dacey Jr. disclose all the elements of the claimed invention as cited in claim 1.
Hansen further discloses wherein the first emitter and the second emitter are coupled to the electromagnetic radiation source via a fiber optic cable (Para [0093] – “The pattern light source may comprise a splitter and/or a filter splitting and or filtering the light into two or more fractions for said respective projectors”, Para [0106] – “The optical connection between the pattern light source and the projector is preferably provided by an optical fiber”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/R.C.L./Examiner, Art Unit 3793    

/JASON M IP/Primary Examiner, Art Unit 3793